Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into as of the 1st day of April, 1998, by and between
MARATHON FINANCIAL CORPORATION, a Virginia corporation, (the “Corporation”), and
DONALD L. UNGER (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Corporation desires to retain the services of Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation’s behalf to the
Executive; and

 

WHEREAS, the Executive is presently the duly elected and acting President and
Chief Executive Officer of the Corporation and, as such, is a key executive
officer of the Corporation whose continued dedication, availability, advice and
counsel to the Corporation is deemed important to the Board of Directors of the
Corporation, the Corporation and its stockholders;

 

WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
extremely valuable to the Corporation; and

 

WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the continued services of the Executive; and

 

WHEREAS, the Corporation considers the establishment and maintenance of a sound
and vital management to be part of its overall corporate strategy and to be
essential to protecting and enhancing the best interests of the Corporation and
its stockholders;

 

NOW, THEREFORE, to assure the Corporation of the Executive’s continued
dedication, the availability of his advice and counsel to the Board of Directors
of the Corporation, and to induce the Executive to remain and continue in the
employ of the Corporation and for other good and valuable consideration, the
receipt and adequacy whereof each party hereby acknowledges, the Corporation and
the Executive hereby agrees as follows:

 

1. EMPLOYMENT: The Corporation agrees to, and does hereby, employ Executive, and
Executive agrees to, and does hereby, accept such employment, for the period
beginning as of the date hereof and ending on March 31, 1999, which period of
employment may be extended or terminated only upon the terms and conditions
hereinafter set forth.

 

2. RENEWAL TERM: This Agreement may be renewed and extended for successive terms
of 12 months each by an appropriate written instrument executed by the Executive
and on behalf of the Corporation. Any decision by the Corporation to renew and



--------------------------------------------------------------------------------

extend this Agreement shall not bind the Corporation unless such decision is
reviewed and approved by the Board of Directors of the Corporation. If this
Agreement is neither renewed and extended in writing before the end of its term
or any renewal term nor expressly terminated, it shall automatically renew for
successive one year periods.

 

3. EXECUTIVE DUTIES: Executive agrees that, during the term of his employment
under this Agreement and in his capacity as President and Chief Executive
Officer, he will devote his full business time and energy to the business,
affairs and interests of the Corporation and serve it diligently and to the best
of his ability. The services and duties to be performed by Executive shall be
those appropriate to his office and title as currently and from time to time
hereafter specified in the Corporation’s by-laws or otherwise specified by its
Board of Directors.

 

4. COMPENSATION: (a) The Corporation agrees to pay Executive, and Executive
agrees to accept, as compensation for all services rendered by him to the
Corporation during the period of his employment under this Agreement, base
salary at the annual rate of One Hundred Eight Thousand Dollars ($108,000.00),
which shall be payable in monthly, semi-monthly or bi-weekly installments in
conformity with Corporation’s policy relating to salaried employees. Such salary
may be increased in the sole and absolute discretion of the Corporation’s Board
of Directors or Committee thereof duly authorized by the Board to so act;
provided, however, that said annual salary after being so increased, shall not
be decreased without prior written consent of Executive.

 

(b) The Board of Directors from time to time may authorize the payment of cash
bonuses to the Executive. In lieu of cash payments, the Board of Directors shall
select a bonus value and the Corporation may grant to the Executive an option to
purchase common stock of the Corporation at the fair market value per share of
such stock at the date of grant. The duration of any such stock option shall be
not less than five (5) years or more than (10) years in the discretion of the
Board of Directors. The value of any such option shall be equal or approximately
equal to the bonus value selected by the Board of Directors. After the Board of
Directors has selected the bonus value and the duration of the option, the
independent certified public accountants regularly engaged by the Corporation
shall compute the number of shares of Corporation common stock to be covered by
the option, employing the same method used by the Corporation to value the stock
options for financial accounting purposes.

 

(c) The Executive may elect to defer a portion of his annual salary and/or bonus
into a deferred compensation plan other than the 401K. The Board of Directors
would approve such a plan prior to implementation.

 

5. PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES AND MOVING
EXPENSES: (i) During the term of employment under this Agreement, Executive
shall be entitled to participate in any pension, group insurance,
hospitalization, deferred compensation or other benefit, bonus or incentive
plans of the Corporation presently in effect (including, without limitation, the
Corporation’s stock option plans) according to the terms of the applicable plan
documents or hereafter adopted by the Corporation and generally available to any
employees of senior executive status, and,

 

2



--------------------------------------------------------------------------------

additionally, Executive shall be entitled to have the use of Corporation’s
facilities and executive benefits as are customarily made available by the
Corporation to its executive officers. The Corporation shall continue to provide
Executive a motor vehicle for personal and business use.

 

(ii) During the term of this Agreement, to the extent that such expenditures are
substantiated by the Executive as required by the Internal Revenue Service and
policies of the Corporation, the Corporation shall reimburse the Executive
promptly for all expenditures (including travel, entertainment, parking,
business meetings, and the monthly costs, including dues, of maintaining
memberships at appropriate clubs) made in accordance with rules and policies
established from time to time by the Board of Directors of the Corporation in
pursuance and furtherance of the Corporation’s business and good will.

 

6. ILLNESS: In the event Executive is unable to perform his duties under this
Agreement on a full-time basis for a period of six (6) consecutive months by
reason of illness or other physical or mental disability, and at or before the
end of such period he does not return to work on a full-time basis, the
Corporation may terminate this Agreement without further or additional
compensation payment being due the Executive from the Corporation pursuant to
this Agreement, except benefits accrued through the date of such termination
under employee benefit plans of the Corporation. These benefits shall include
long-term disability and other insurance or other benefits then regularly
provided by the Corporation to disabled employees, as well as any other
insurance benefits so provided.

 

7. DEATH: In the event of Executive’s death during the term of this Agreement,
his estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid Executive’s compensation from the
Corporation at the rate in effect at the time of Executive’s death for a period
of one (1) month from the date of Executive’s death.

 

8. TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:

 

(a) Notwithstanding the provisions of Section 1 hereof, the Board of Directors
of the Corporation may, without Cause (as hereafter defined), terminate the
Executive’s employment under this Agreement at any time in any lawful manner by
giving not less than thirty (30) days written notice to the Executive. The
Executive may resign for Good Reason (as hereafter defined) at any time by
giving not less than thirty (30) days written notice to the Corporation. If the
Corporation terminates the Executive’s employment without Cause or the Executive
resigns for Good Reason, then in either event:

 

(i) The Executive shall be paid for the remainder of the then current term of
this Agreement, at such times as payment was theretofore made, the salary
required under Section 4 that the Executive would have been entitled to receive
during the remainder of the then current term of this Agreement had such
termination not occurred; and

 

(ii) The Corporation shall maintain in full force and effect for the continued
benefit of the Executive for the remainder of the then current term of this
Agreement, all employee benefit plans and programs or arrangements in which the
Executive was entitled to

 

3



--------------------------------------------------------------------------------

participate immediately prior to such termination, provided that continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that Executive’s participation in any such plan or
program is barred by the eligibility provisions of the applicable plan, the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans
and program, and

 

(b) For purposes of this Agreement, “Good Reason” shall mean:

 

(i) The assignment of duties to the Executive by the Corporation which (A) are
materially different from the Executive’s duties on the date hereof, or (B)
result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;

 

(ii) The removal of the Executive from or any failure to re-elect him to the
position of President and Chief Executive Officer of the Corporation, except in
connection with a termination of his employment by the Corporation for Cause or
by reason of the Executive’s disability;

 

(iii) A reduction by the Corporation of the Executive’s base salary, as the same
may have been increased from time to time;

 

(iv) The failure of the Corporation to provide the Executive with substantially
the same or comparable fringe benefits (including paid vacations) that were
provided to him immediately prior to the date hereof; or

 

(v) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 11(c) hereof.

 

(c) Resignation by the Executive for Good Reason shall be communicated by a
written Notice of Resignation to the Corporation. A “Notice of Resignation”
shall mean a notice, which shall indicate the specific provision(s) in this
Agreement, relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason.

 

(d) If within thirty (30) days after any Notice of Resignation is given the
Corporation notifies the Executive that a dispute exists concerning the
resignation for Good Reason, the Corporation shall continue to pay the Executive
his full salary and benefits as described in Sections 4 and 5, as and when due
and payable, until such time as such dispute is settled or a final decision is
reached by a court of competent jurisdiction. If Good Reason for termination by
the Executive is ultimately determined not to exist, then all sums paid by the
Corporation to the Executive, including but not limited to the cost to the
Corporation of providing the Executive such fringe benefits, from the date of
such resignation to the date of the resolution of such dispute shall be promptly
repaid by the Executive to the Corporation with interest at the rate charged
from time to time by the Corporation to its most substantial customers for
unsecured extensions of credit.

 

4



--------------------------------------------------------------------------------

A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 8(a) hereof.

 

9. RESIGNATION - TERMINATION FOR CAUSE:

 

(a) Notwithstanding the provisions of Section 1 of this Agreement, the Board of
Directors of the Corporation may, in its sole discretion, terminate the
Executive’s employment for Cause.

 

“Termination for cause” shall mean termination because of: (1) Executive’s act
or acts of dishonesty which are intended to result in the Executive’s
substantial personal gain at the expense of Employer; (2) the willful and
repeated failure by Executive to substantially perform his duties with Employer
after a written demand for substantial performance is delivered to Executive by
Employer which specifically identifies the manner in which Employer believes
that Executive has not substantially performed his duties; (3) Executive’s
deliberate violation of a company rule reasonably designed to protect the
legitimate business interest of Employer; or (4) Executive’s unprofessional or
unethical acts, or conduct which actually has, or has the significant likelihood
of, discrediting Employer or damaging Employer’s reputation, character and
standing; or (5) a material breach of any provision of this Agreement; or (6) a
knowing violation by Executive of any banking law or regulation that results in
material damage to the Corporation or any bank controlled by the Corporation.

 

No act or omission to act on the Executive’s behalf in reliance upon an opinion
of counsel to the Corporation or counsel to the Executive shall be deemed to be
willful. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a copy of a certification by a majority of the non-officer members of the
Board of Directors of the Corporation finding that, in the good faith opinion of
such majority, the Executive was guilty of conduct which is deemed to be Cause
and specifying the particulars thereof in detail, after reasonable notice to the
Executive and an opportunity for him, together with his counsel, to be heard
before such majority.

 

(b) Termination of the Executive’s employment by the Corporation for Cause
pursuant to Section 9(a) shall be communicated by written Notice of Termination
to the Executive. A “Notice of Termination” shall mean a notice, which shall
indicate the specific termination provision(s) in this Agreement, relied upon
and shall set forth with particularity the facts and circumstances claimed to
provide a basis for termination of employment for Cause under the provision so
indicated.

 

5



--------------------------------------------------------------------------------

If within ninety (90) days after any Notice of Termination is given the
Executive notifies the Corporation that a dispute exists concerning the
termination for Cause, the Corporation shall continue to pay the Executive his
full salary and benefits as described in Sections 4 and 5, as and when due and
payable, until such time as such dispute is settled or a final decision is
reached by a court of competent jurisdiction. If a termination for Cause by the
Corporation is challenged by the Executive and the termination is ultimately
determined to be justified, then all sums paid by the Corporation to the
Executive pursuant to this Section 9(b), plus the cost to the Corporation of
providing the Executive such fringe benefits from the date of such termination
to the date of the resolution of such dispute, shall be promptly repaid by the
Executive to the Corporation with interest at the rate charged from time to time
by the Corporation to its most substantial customers for unsecured extensions of
credit. Should it ultimately be determined that a termination by the Corporation
pursuant Section 9(a) was not justified, then the Executive shall be entitled to
retain all sums paid to him pending the resolution of such dispute and he shall
be entitled to receive, in addition, the payments and other benefits provided
for in Section 8(a).

 

A failure by the Executive to notify the Corporation that a dispute exists
concerning the termination for Cause within ninety (90) days after the Notice of
Termination is given shall constitute a final waiver by the Executive of his
right to contest that such termination was for Cause.

 

(c) In the event that Executive resigns from or otherwise voluntarily terminates
his employment by the Corporation at any time (except a termination for Good
Reason pursuant to Section 8 hereof), or if the Corporation rightfully
terminates the Executive’s employment for Cause, this Agreement shall terminate
upon the date of such resignation or termination of employment for Cause, and
(subject to Section 9(b)) the Corporation thereafter shall have no obligation to
make any further payments under this Agreement, provided that the Executive
shall be entitled to receive any benefits, insured or otherwise, that he would
otherwise be eligible to receive under any benefit plans of the Corporation or
any affiliate of the Corporation.

 

10. CHANGE OF CONTROL: (a) If the Executive’s employment terminates for any
reason other than for Cause during the term of this Agreement and any renewal
term following a Change of Control, on or before the Executive’s last day of
employment with the Corporation (in addition to all other payments to which the
Executive is entitled under this Agreement) the Corporation shall pay to the
Executive as compensation for services rendered to it a cash amount (subject to
any applicable payroll or other taxes required to be withheld) equal to the
greater of:

 

(i) the amounts to which the Executive would be entitled under Section 8(a),
even if Executive resigns without Good Reason after a Change of Control; or

 

(ii) the product of his annual salary and the multiple of the book value per
share of the Corporation’s common stock received by the Corporation’s
shareholders in connection with such change of control, provided such multiple
shall not exceed three (3.0). For example, if the Corporation is acquired by
another corporation and the exchange ratio for the Corporation’s common stock is
based on a calculation which values the Corporation at one and one-half times
its book value, the executive’s payment pursuant to this Section 10(a) would be
150% of his then current annual salary.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, a Change of Control occurs if, after the date of
this Agreement, (i) any person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934 (but excluding any group of
which the Executive is a member), becomes the owner or beneficial owner of
Corporation securities having 20% or more of the combined voting power of the
then outstanding Corporation securities that may be cast for the election of the
Corporation’s directors other than as a result of an issuance of securities
initiated by the Corporation, or open market purchases approved by the Board of
Directors, as long as the majority of the Board of Directors approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, a contested election,
or any combination of these events, the persons who were directors of the
Corporation before such events cease to constitute a majority of the
Corporation’s Board, or any successor’s board, within two years of the last of
such transactions.

 

(b) Upon a Change of Control, all stock options granted to the Executive under
any of the Corporation’s stock option plans, or any successor thereto, shall
become immediately exercisable with respect to all or any portion of the shares
covered thereby regardless of whether such options are otherwise exercisable or
vested; provided, however, if the meaning of the term “Change of Control”
hereunder differs from the meaning of the same term or a similar term under any
of the Corporation’s stock option plans, for purposes of this Section 10(b)
only, the meaning set forth in the stock option plan shall control.

 

11. LITIGATION - OBLIGATIONS - SUCCESSORS:

 

(a) If litigation shall be brought to challenge, enforce or interpret any
provision of this Agreement, and such litigation does not end with judgment in
favor of the Corporation, the Corporation hereby agrees to indemnify the
Executive for his reasonable attorney’s fees and disbursements incurred in such
litigation, and hereby agrees to pay post-judgment interest on any money
judgment obtained by the Executive calculated at the rate charged from time to
time by the Corporation, to its most substantial customers for unsecured
extensions of credit from the date that payment(s) to him should have been made
under the judgment to date of payment.

 

(b) The Corporation’s obligation to pay the Executive the compensation and
benefits and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else. All amounts payable by the
Corporation hereunder shall be paid without notice or demand. Except as
expressly provided in Sections 8(d) and 9(b), each and every payment made
hereunder by the Corporation shall be final and the Corporation will not seek to
recover all or any part of such payment from the Executive or from whosoever may
be entitled thereto, for any reason whatsoever. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise.

 

7



--------------------------------------------------------------------------------

(c) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation, or either one of them, by agreement
in form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in its entirety. Failure of the Corporation to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement by the Corporation. As used in this Agreement,
“Corporation” shall mean Marathon Financial Corporation and any successor to its
respective business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 11(c) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

12. LIMITATION OF BENEFITS:

 

If the independent accountants serving as auditors for the Corporation on the
date of a Change of Control (or the Internal Revenue Service upon examination of
the tax returns of the Corporation or the Executive) determine that some or all
of the payments or benefits scheduled under this Agreement, as well as any other
payments or benefits contingent on a Change of Control, constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the Code) and any regulations thereunder, thereby
resulting in a loss of an income tax deduction by the Corporation or the
imposition of an excise tax on the Executive under Section 4999 of the Code (the
“Excise Tax”), then at the election of the Executive, the payments scheduled
under this Agreement may be reduced to one dollar less than the maximum amount
which may be paid without causing any such payment or benefit to be
nondeductible and subject to the Excise Tax. If the Executive elects to reduce
his payments or benefits, he may designate which payments or benefits will be
reduced.

 

13. NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

120 Rugby Place

   

Winchester, Virginia 22603

If to the Corporation:

 

Marathon Financial Corporation

   

4095 Valley Pike

   

Winchester, Virginia 22602

 

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

14. MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by the Executive and on behalf of the
Corporation by such officer as may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any

 

8



--------------------------------------------------------------------------------

condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Virginia.

 

15. INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

16. SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his devisee, legatee or other designee or,
if there is no such designee, to his estate.

 

17. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

 

18. CONFIDENTIALITY-NONSOLICITATION-NONCOMPETITION: (a) The Executive
acknowledges that the Corporation may disclose certain confidential information
to the Executive during the term of this Agreement to enable him to perform his
duties hereunder. The Executive hereby covenants and agrees that he will not,
without the prior written consent of the Corporation, during the term of this
Agreement or at any time thereafter, disclose or permit to be disclosed to any
third party by any method whatsoever any of the confidential information of the
Corporation. For purposes of this Agreement, “confidential information” shall
include, but not be limited to, any and all records, notes, memoranda, data,
ideas, processes, methods, techniques, systems, formulas, patents, models,
devices, programs, computer software, writings, research, personnel information,
customer information, the Corporation’s financial information, plans, or any
other information of whatever nature in the possession or control of the
Corporation which has not been published or disclosed to the general public, or
which gives to the Corporation an opportunity to obtain an advantage over
competitors who do not know of or use it. The Executive further agrees that if
his employment hereunder is terminated for any reason, he will leave with the
Corporation and will not take originals or copies of any and all records,
papers, programs, computer software and documents and all matter of whatever
nature which bears secret or confidential information of the Corporation.

 

The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.

 

9



--------------------------------------------------------------------------------

The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of the Corporation or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.

 

(b) Subject to Section 18(d), during the term of his employment with the
Corporation, and for a period of two years following the termination thereof for
any reason or for a period of two years from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant or any
portion thereof, whichever is later, Executive covenants and agrees:

 

(i) Executive shall not, without the prior written consent of the Corporation,
directly or indirectly engage or be interested in any bank, bank holding company
or other enterprise which engages, anywhere within a radius of fifty (50) miles
of an office maintained by the Corporation, in a business which markets,
distributes, sells or otherwise provides products or services which are
competitive with those products or services marketed, distributed, sold or
provided by the Corporation or any of its subsidiaries. Executive shall be
deemed to be directly or indirectly interested in a corporation, firm or other
enterprise if he is engaged or interested in the business as an owner,
principal, agent, employee, partner, consultant, investor, stockholder, trustee,
creditor, director or officer. This restriction shall not preclude Executive
from merely becoming the holder of any publicly traded stock provided Executive
does not acquire a stock interest in excess of five percent. Executive further
covenants and agrees that during such time and within such area he will not
solicit any existing or former customer of the Corporation for any competing
business.

 

(ii) Executive shall not, without the prior written consent of the Corporation,
directly or indirectly, employ or solicit any of the employees of the
Corporation, who were employed by the Corporation during the time when the
Executive was employed by the Corporation, to leave the Corporation. Further,
during the same period Executive shall not induce, solicit, or advise any other
person or entity, or encourage or contribute to the efforts of any such person
or entity, to employ or solicit the employment of any person employed by the
Corporation during the time when the Executive was employed by the Corporation.

 

(c) The parties hereto agree that given the nature of the position held by
Executive with the Corporation, the covenants and restrictions set forth in
Sections 18(a) and 18(b) above are reasonable and necessary for the protection
of the significant investment of the Corporation in developing, maintaining and
expanding its business. Accordingly, the parties hereto agree, notwithstanding
any other provision of this Agreement, that in the event of any breach by
Executive of any of the provisions of Sections 18(a) and 18(b) above, that
monetary damages alone will not adequately compensate the Corporation for its
losses and, therefore, that it may seek any and all legal or equitable relief
available to it, specifically including, but not limited to, injunctive relief,
without the necessity of bond, and may hold Executive liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and reasonable attorneys’ fees incurred by the Corporation as a result of
such breach. Should a

 

10



--------------------------------------------------------------------------------

court of competent jurisdiction determine that any provision of the covenants
and restrictions set forth in Section 18(b) above is invalid or unenforceable
under applicable law by reason of the geographic or temporal scope of such
provision or the extent of any restriction imposed thereby, then the geographic
or temporal scope of such provision may be deemed modified by the court to
reduce said geographic or temporal scope of such provision, or the extent of any
unenforceable restriction, by such amount as is minimally necessary to render
such provision, as so amended, not invalid or unenforceable under applicable
law. The parties further acknowledge their intention that this Agreement shall
be enforceable to the fullest extent permitted by law.

 

(d) Section 18(b) shall not apply and shall not be enforceable against Executive
by the Corporation or any successor of the Corporation after any Change of
Control (as defined in Section 10 of this Agreement).

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

           

“EXECUTIVE”

ATTEST:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

           

Donald L. Unger

           

MARATHON FINANCIAL

           

CORPORATION (“CORPORATION”)

ATTEST:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

               

AUTHORIZED OFFICER

 

11